In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-224 CR

____________________


CODY DWAYNE CURTIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90754




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Cody Dwayne Curtis pled guilty to sexual assault
of a child.  The trial court found the evidence sufficient to find Curtis guilty, but deferred
further proceedings, placed Curtis on probation for seven years, assessed a fine of $1,000,
and ordered Curtis to serve one hundred twenty days of "up front" time.  On March 31, 2006,
the State filed a motion to revoke Curtis's unadjudicated probation.  Curtis pled "true" to two
violations of the conditions of his probation.  The trial court found that Curtis violated the
conditions of his probation, found Curtis guilty of sexual assault of a child, and assessed
punishment at fifteen years of imprisonment.   
	Curtis's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								  HOLLIS HORTON	
									 Justice								
Submitted on February 13, 2007
Opinion Delivered February 28, 2007							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.